PER CURIAM
*507*120In this consolidated appeal, mother and father appeal judgments entered after the juvenile court denied their motion to dismiss jurisdiction and terminate the court's wardship over their children, N and S. Parents assert that the Department of Human Services (DHS) failed to prove that the bases for jurisdiction-parents' substance abuse and domestic violence-continued to place the children at risk of serious loss or injury at the time they moved to terminate wardship. See Dept. of Human Services v. J. M. , 260 Or. App. 261, 267, 317 P.3d 402 (2013) (DHS must prove "that the factual bases for jurisdiction persist to the degree that they pose a current threat of serious loss or injury that is reasonably likely to be realized"). The state concedes that the evidence DHS presented at the hearing was insufficient to establish that the bases of jurisdiction persisted or, if the bases persisted, that they posed a current threat of serious loss or injury to the children that is reasonably likely to be realized. We agree and accept the state's concession; we therefore reverse.
Reversed.